Filed 7/15/22 P. v. Tyler CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D078771

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCD278227)

ERIC LEWIS TYLER,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Polly H. Shamoon, Judge. Affirmed and remanded with directions.
         Deanna L. Lopas, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General,
Christine Y. Friedman, and Eric A. Swenson, Deputy Attorneys General, for
Plaintiff and Respondent.
      Eric Lewis Tyler entered into a plea agreement under which he pleaded

guilty to one count of arson (Pen. Code,1 § 451 subd. (d)). Tyler also admitted
one serious felony prior conviction (§ 667, subd. (a)(1)) and one strike prior
(§ 667, subds. (b)-(i)). The plea agreement included a stipulated sentence of
11 years. The agreed sentence was comprised of the upper term of three
years for arson, doubled by the strike prior plus five years for the serious
felony prior. The remaining charges were to be dismissed.
      The court sentenced Tyler to an 11-year term consistent with the plea
agreement. The court also imposed various fines and fees. One of the fees
was a $154 criminal justice administration fee under Government Code
section 29550.1.
      Tyler filed a timely notice of appeal and requested a certificate of
probable cause. The request was denied.
      In his opening brief, Tyler challenged the criminal justice
administration fee (which has already been repealed) and argued the
remaining charges should be dismissed pursuant to the plea agreement. The
People responded essentially agreeing with Tyler.
      While this case has been pending, the Legislature enacted Senate Bill
No. 567 (Senate Bill 567), which amended section 1170 by making the middle
term the presumptive term and restricted the trial court’s discretion in
selecting the upper term. Because the sentence in this case is based on the
upper term for the offense, we ordered supplemental briefing on the effect of
Senate Bill 567 on this appeal.
      Tyler argues we should remand the case to reconsider the upper term
sentence. We will decline to remand because this stipulated sentence was


1      All further statutory references are to the Penal code unless otherwise
specified.
                                        2
part of a plea agreement. The trial court had discretion to accept or reject the
agreement but did not have discretion to modify it. Thus, Senate Bill 567
does not provide relief for this case.
      We will remand the case to allow the trial court to dismiss the
remaining charges and vacate the criminal justice administration fee. In all

other respects, we will affirm the judgment.2
                                  DISCUSSION
                               A. Senate Bill 567
      Senate Bill 567 became effective January 1, 2022. It placed limitations
on the trial court’s discretion to select an upper term sentence by adding
section 1170, subdivision (b)(2). The parties agree the legislation applies
retroactively to Tyler’s case. (In re Estrada (1965) 63 Cal.2d 740.)
      The People contend Senate Bill 567 does not aid Tyler. His sentence
was not a result of the trial court’s discretion in selecting the upper term.
Instead, the sentence was the product of a plea agreement with a stipulated
sentence, which the court could either accept or reject, but not modify.
(People v. Blount (2009) 175 Cal.App.4th 992, 997; People v. King (2020) 52
Cal.App.5th 783, 789-791.)
      The limitations on discretion in Senate Bill 567 are not directed to the
trial court’s discretion to accept or reject a plea agreement with a stipulated
sentence, thus the modifications to sentencing discretion are not relevant to
Tyler’s agreed sentence.
                           B. Remaining contentions
      Tyler first contends the $154 criminal justice administration fee the
court imposed must be vacated due to a legislative change made since the


2    The facts of the offense are not relevant to the issues raised on this
appeal. We will omit a statement of facts.
                                         3
sentencing. The People agree the fee must be vacated in light of Assembly
Bill No. 1869, which repealed this fee and found no uncollected balance can
now be collected.
      We agree with the parties that the appropriate remedy is to vacate any
balance of the fee that remains unpaid as of July 1, 2021 and amend the
judgment.




                                      4
      The final claim Tyler makes is that the remaining charges should be
dismissed in accordance with the plea agreement. Once again, the People
agree. We will accept the agreement and remand with directions.
                                DISPOSITION
      The portion of the sentence that imposed a criminal justice
administration fee of $154 that remains unpaid as of July 1, 2021 is vacated.
The trial court is directed to dismiss any charges or allegations, which were
not admitted as part of the plea agreement. The superior court is directed to
amend the abstract of judgment to reflect the changes and forward the
amended abstract to the Department of Corrections and Rehabilitation. In
all other respects, the judgment is affirmed.




                                                      HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




DO, J.




                                       5